Citation Nr: 1218964	
Decision Date: 05/30/12    Archive Date: 06/07/12

DOCKET NO.  09-48 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from November 1992 to January 1993 and from November 2002 to December 2002.
 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the Veteran testified during a hearing before RO personnel: a transcript of that hearing is associated with the claims file. 

In February 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the undersigned agreed to keep the record open for 60 days for the Veteran to submit additional medical evidence.  To date, no additional evidence has been received from the Veteran.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (1).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a low back disorder and a psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The record does not reflect a current diagnosis of a bilateral knee disorder. 


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2008 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.  In addition, the January 2008 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  The April 2008 RO rating decision reflects the initial adjudication of the claim for service connection on appeal.  In light of the above, VA has complied with the duty to notify.  
 
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records (STRs), VA medical records, and the report of a VA examination.  Also of record and considered in connection with the appeal is the transcript of the March 2010 hearing before RO personnel and the February 2012 Board hearing, as well as various written statements provided by the Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary. 38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. 3.307, 3.309(a) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).   

Initially, the Board notes that there are very few service treatment records as the appellant only has a combined total of a little over 90 days of active service.   A February 2002 report of medical examination evaluated the Veteran's lower extremities and other musculoskeletal and psychiatric systems as normal.  In a contemporaneous report of medical history, the appellant denied knee trouble and psychiatric symptoms and indicated that he was in good health.   A November 2002 sick call form reflects that the appellant was seen for joints, knees, and psychologist.  It was noted that the appellant was a disciplinary problem while on sick call.  The appellant was assessed with low back pain, retrofemoral patellar syndrome, and tendinitis bilateral ankles.  

VA medical records are negative for complaints, findings, symptoms, or diagnosis of bilateral knee problems.  

The Veteran was afforded a June 2010 VA joints examination.  The claims file and medical records were reviewed by the VA examiner.  The appellant complained of knee pain that was intermittent with remissions.  After a thorough physical examination, the VA examiner concluded that no knee conditions were found. 

During the DRO hearing, the Veteran reported that he experienced pain with respect to the knees with the extra drills during his second period of service.  

During the February 2012 Board hearing, the appellant testified that he does not receive any medical treatment for his knees.   He stated that the problems with his knees started and expanded in the military.  He reported that he had pain off and on.  

In order to be considered for service connection, a claimant must first have a disability.  Degmetich v. Brown, 104 F.3d 1328 (1997); see also Brammer  v. Derwinski, 3 Vet. App. 223 (1992) (there can be no valid claim absent proof of a present disability).  The Board has considered the Veteran's current complaints of bilateral knee pain and his testimony that the onset was in service and continued since.  The Veteran is competent to report symptoms.   Nonetheless, it has been held that pain alone (in this case knee pain), without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez- Benitez v. Principi, 239 F.3d 1356   (Fed. Cir. 2001). 

Furthermore, the competent medical evidence, which consists of a VA examination, shows the Veteran does not have any current disabilities of the bilateral knees.  The examination is adequate as it was based on a review of the history and a physical examination.  Other than the Veteran's unsupported lay contention, there is no indication that he has, or had during the period of time covered by the claim, a bilateral knee disorder.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). While the Veteran is competent to report his observable symptoms, such as pain and/or discomfort, a diagnosis of bilateral knee disabilities requires medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007).  As a lay person, the Veteran is not competent to diagnosis such disorders, and the Board may not accept his unsupported lay statements with regard to this matter.  See Espiritu v. Derwinski, 2 Vet. App. at 494-495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the absence of competent medical evidence of a current bilateral knee disability, service connection must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996) and Degmetich, 104 F.3d 1328.  

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral knee disorder is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review of the claims for service connection for a low back disorder and a psychiatric disorder.

During the February 2012 Board hearing, the Veteran testified that he had received treatment for his low back in the emergency room at the Bay Pines VA medical center (VAMC).  However, the only Bay Pines VAMC medical records associated with the claims file are from December 2007 to April 2009 and do not show that the Veteran was seen in the emergency room for complaints of and treatment for low back pain.  Hence, the Board finds that a remand is warranted to obtain any outstanding VA medical records pertaining to the treatment of the Veteran's low back.  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.
  
The appellant underwent an April 2010 VA mental disorders examination.  The examiner reviewed the appellant's claims file and medical records.  After a thorough examination, the VA examiner determined that the appellant did not have a current psychiatric diagnosis.  He commented that it is possible that the appellant had a brief adjustment disorder with depressed mood following his unexpected and disappointing discharge from the Army in December 2002, but his brief symptoms of depression did not persist and did not result in referral (self or other) for mental health service in early 2003.  The Veteran believed that current "anxiety" over his circumstances (unemployment, effective homelessness) was due to the "stress" that he experienced while on active duty in November and December 2002, resulting in his being "entitled" to VA benefits.   The VA examiner stated that since the appellant did not manifest any documented psychiatric symptoms or diagnoses prior to, during or following his two Army enlistments, since there is no record of a psychological evaluation during either enlistments, and since he currently has a normal mental status functioning, then it may be reasonably clinically concluded that it is not at least as likely as not that the appellant's claimed anxiety condition is the same as the condition seen  ("disciplinary problem"; November 2002) on active duty.  

Since the examiner reported that it was possible that the Veteran had a brief adjustment disorder shortly after his separation, another examination is warranted.  The examiner should address whether the Veteran has or had a psychiatric disorder following his separation from service, even if the disorder has since resolved.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  If so, an etiological opinion should be provided.  

Moreover, the Veteran reported that he was seen by a psychologist in service.  Accordingly, a request for psychiatric records from his second period of service should be sought.  

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Associate with the claims file all relevant VA medical treatment records dating from 2002 that pertain to the Veteran's low back.

2.  Request psychiatric records from the Veteran's period of service from November to December 2002 from the appropriate source(s).  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims folder should be provided to the examiner for review and the examination report should indicate that this review occurred.  Any indicated tests and studies should be performed.  

The examiner should opine whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has a psychiatric disorder and/or had a psychiatric disorder at any time after discharge from service, even if it has since resolved.  In that regard, the examiner's attention is directed to the April 2010 examination report, which indicates that it is possible that the Veteran had a brief adjustment disorder following his release from service.  If a psychiatric disorder is diagnosed currently and/or for any period of time since the Veteran's separation from service, the examiner should opine as to whether it is at least as likely as not that any such diagnosed disorder began in or is related to the Veteran's military service.  A complete rationale should be provided for any opinion to include if an opinion cannot be rendered without resort to speculation.  

4.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


